MEMORANDUM ***
Zenaida Hernandez Aguilar petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s order denying her application for cancellation of removal.
We have reviewed the response to the court’s order to show cause, and we conclude that petitioner has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. This court has upheld the constitutionality of the Board of Immigration Appeals’ streamlining procedures. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Moreover, this court has held that the Nicaraguan Adjustment and Central American Relief Act special rule cancellation does not violate equal protection. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th *796Cir.2002); Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001). Accordingly, the court sua sponte dismisses this petition for review in part for lack of jurisdiction. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
The remaining.questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Substantial evidence supports the BIA’s finding that petitioner cannot establish good moral character because she paid a smuggler to help her son enter the United States. See 8 U.S.C. § 1182(a)(6)(E)(i); Altamirano v. Gonzales, 427 F.3d 586, 592-93 (9th Cir.2005); Moran v. Ashcroft, 395 F.3d 1089, 1092-95 (9th Cir.2005).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DIS-. MISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.